          Case 2:20-cv-00700-AWI-BAM Document 31 Filed 12/17/20 Page 1 of 4



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
9     CHARLES BATES, an individual, on              Case No. 2:20-cv-00700-AWI-BAM
      behalf of himself and all members of the
10    putative class,                               PRELIMINARY SCHEDULING ORDER
11                   Plaintiff,
12            vs.
13    LEPRINO FOODS COMPANY, a
      Colorado Corporation; LEPRINO FOODS
14    DAIRY PRODUCTS COMPANY, a
      Colorado Corporation; and DOES 1
15    through 100 inclusive,
16                   Defendants.
17
18           This Court conducted a preliminary scheduling conference on December 15, 2020, by video
19   conference. Counsel Kitty Szeto and Eric Rouen appeared by video conference on behalf of Plaintiff
20   Charles Bates. Counsel Lisa Pooley appeared by video conference on behalf of Defendants Leprino
21   Foods Company and Leprino Foods Dairy Products Company.
22   A.      Consent To Magistrate Judge
23           Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further
24   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, United States
25   Magistrate Judge.
26   B.      Fed. R. Civ. P. 26(a)(1) Disclosures
27   Initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) shall be completed by January
28   11, 2021.
                                                        1
          Case 2:20-cv-00700-AWI-BAM Document 31 Filed 12/17/20 Page 2 of 4



1    C.      Amendment to the Parties’ Pleadings

2            All stipulated amendments or motions to amend shall be filed by July 1, 2021.

3    D.      Preliminary Class Certification Dates

4            After discussion with counsel, the Court SETS the following dates for class certification only:

5            1.     Non-Expert Discovery Cutoff:                          December 10, 2021

6            2.     Class Certification Motion Filing Deadline:           February 4, 2022

7            3.     Class Certification Opposition:                       May 6, 2022

8            4.     Class Certification Reply:                            August 12, 2022

9            5.     Class Certification Hearing:                          August 29, 2022
                                                                          Time: 1:30 p.m.
10                                                                        Dept: 2 (AWI)
11
12           During the pendency of the motion for class certification, the parties may only conduct
13   depositions of declarants. All mechanisms of non-expert discovery pursuant to the Federal Rules of
14   Civil Procedure, including Federal Rules of Civil Procedure 27 through 36, concerning class
15   certification issues shall be completed by the Non-Expert Discovery Cutoff. Compliance with the
16   Non-Expert Discovery Cutoff requires motions to compel be filed and heard sufficiently in advance of
17   the cutoff so that the Court may grant effective relief within the allotted discovery time. A party’s
18   failure to have a discovery dispute heard sufficiently in advance of the discovery cutoff may result in
19   denial of the motion as untimely.
20   E.      Law and Motion
21           Non-dispositive motions are heard on Fridays at 9:00 a.m. in Courtroom 8 before the
22   Honorable Barbara A. McAuliffe, United States Magistrate Judge. Before scheduling such motions,
23   the parties shall comply with Local Rule 230 or Local Rule 251.
24           Counsel must comply with Local Rule 251 with respect to discovery disputes or the motion
25   will be denied without prejudice and dropped from calendar. In addition to filing a joint statement
26   electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers by email to
27   bamorders@caed.uscourts.gov. Counsel for the parties are additionally required to conduct at least one
28   telephonic or in person conference as part of their obligations to meet and confer in good faith to
                                                         2
        Case 2:20-cv-00700-AWI-BAM Document 31 Filed 12/17/20 Page 3 of 4



1    resolve their discovery dispute prior to seeking judicial intervention. The parties are further cautioned

2    that boilerplate objections to written discovery will be summarily denied.

3           Upon stipulation of the parties, Judge McAuliffe will resolve discovery disputes by informal

4    telephonic conference outside the formal procedures of the Local Rules and Federal Rules of Civil

5    Procedure governing noticed motions to compel. The procedures for requesting an informal

6    telephonic conference are set forth in Judge McAuliffe’s Case Management Procedures located on the

7    Court’s website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a

8    discovery dispute that arises during a deposition, they may request an informal ruling during the

9    deposition by contacting Judge McAuliffe’s Courtroom Deputy, Esther Valdez, by telephone at (559)

10   499-5788.

11          The parties are advised that unless prior leave of the Court is obtained, all moving and

12   opposition briefs or legal memorandum in matters before Judge McAuliffe shall not exceed twenty-

13   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

14   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

15   without leave, may not be considered by the Court.

16          Counsel or pro se parties may appear and argue motions before Judge McAuliffe by telephone

17   by dialing the Court’s teleconference line at (877) 411-9748 and entering access code 3219139, or by

18   zoom video conference, provided they indicate their intent to appear telephonically or by video

19   conference on their pleadings or by email to evaldez@caed.uscourts.gov at least one week prior to the

20   hearing. If the parties request video conference, the parties shall be provided with the Zoom ID and

21   password by the Courtroom Deputy prior to the conference. The Zoom ID number and password are

22   confidential and are not to be shared. Appropriate court attire required.

23          Dispositive Pre-Trial Motions are heard in Courtroom 2 before the Honorable Anthony W.

24   Ishii, Senior District Judge. In scheduling such motions, the parties shall comply with Local Rules

25   230 and 260.

26                       Motions for Summary Judgment or Summary Adjudication

27          Prior to filing a motion for summary judgment or motion for summary adjudication the parties

28   are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

                                                         3
          Case 2:20-cv-00700-AWI-BAM Document 31 Filed 12/17/20 Page 4 of 4



1    motion.

2             The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

3    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

4    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

5    issues for review by the Court; 5) explore the possibility of settlement before the parties incur the

6    expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

7    facts.

8             The moving party shall initiate the meeting and provide a draft of the joint statement of

9    undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

10   statement of undisputed facts.

11            In the notice of motion, the moving party shall certify that the parties have met and conferred

12   as ordered above and set forth a statement of good cause for the failure to meet and confer.

13   F.       Effect of This Order

14            This order represents the best estimate of the Court and counsel as to the agenda most suitable

15   for this case. If the parties determine at any time that the schedule outlined in this order cannot be

16   met, counsel are ordered to notify the Court immediately of that fact so that adjustments may be made,

17   either by stipulation or by subsequent status conference.

18            The dates set in this Order are considered to be firm and will not be modified absent a

19   showing of good cause even if the request to modify is made by stipulation. Stipulations

20   extending the deadlines contained herein will not be considered unless they are accompanied by

21   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

22   for granting the relief requested.

23            The failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26
          Dated:    December 16, 2020                            /s/ Barbara   A. McAuliffe           _
27                                                       UNITED STATES MAGISTRATE JUDGE
28

                                                          4
